337 F.2d 857
RELIANCE MOLDED PLASTICS, INC.v.JIFFY PRODUCTS, Appellant.
No. 14547.
United States Court of Appeals Third Circuit.
Argued October 5, 1964.
Decided November 16, 1964.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, J.
Joseph Hirschmann, New York City (Paul E. Doherty, Jersey City, N. J., on the brief), for defendant-appellant.
William R. Liberman, New York City (Mortimer Katz, Newark, N. J., Max Schwartz, Providence, R. I., of counsel, on the brief), for plaintiff-appellee.
Before KALODNER, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The judgment of the District Court will be affirmed for the reasons so well stated in the opinion of Judge Wortendyke reported at 215 F. Supp. 402 (D. N.J.1963).